DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

              The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

            Applicant’s amendment, filed October 26, 2021, with respect to the rejections of claims have been fully considered.  Applicant's amendment necessitated the new grounds of rejection presented below by introducing the new reference of Vermani et al for independent claims 1 and 13 and the reference of Liu et al (US 2020/0037275) for claim 8.

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


            Claims 1, 7, 13 and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (US 2021/0126686) in view of Vermani et al (US 2019/0028168).

            Re claim 1, Feng teaches of a method for determining channel state information (CSI) of a wireless channel by a station (STA) (STA, Figures 1 – 2), the method comprising: receiving a plurality of sounding data transmissions (sounding, Paragraphs 0027, 0030, 0034 – 0035 and 0040) from a plurality of access points (APs) (APs, Figures i1, Hi2,…,HiNap, Paragraphs 0030, 0034 and 0041); aggregating the plurality of communication channels with all of the plurality of APs (as shown in Fig.2) to produce an aggregated channel having an aggregated channel matrix (joint channel matrix, Hi, Paragraphs 0030, 0034 and 0041); performing singular value decomposition on the aggregated channel matrix to produce a matrix Σ and a V matrix of the aggregated channel (SVD, Paragraphs 0030, 0034 and 0041); and transmitting the Σ matrix and the V matrix to the AP (Σ matrix and V matrix are fed back, Paragraphs 0034 and 0041). However, Feng does not specifically teach of transmitting the Σ matrix and the V matrix to the plurality of APs.
         Vermani teaches of receiving a plurality of sounding data transmissions (sounding, Fig.10) from a plurality of access points (APs) (APs, Fig.10) over a plurality of communication channels (plurality of channels, Fig.5), wherein the plurality of sounding transmissions are received serially (sequential sounding, Paragraph 0101 and Fig.10); estimating channel feedback based on the plurality of sounding transmissions (Paragraphs 0045 and 0101); transmitting the channel feedback to the plurality of APs (Paragraph 0101).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have transmitted the Σ matrix and the V 

            Re claim 7, Feng teaches of further comprising determining that joint transmission is used by the plurality of APs over the plurality of communication channels (joint sounding, Paragraph 0031). 

             Re claim 13, Feng teaches of a method for determining channel state information (CSI) of a wireless channel by a station (STA) (STA, Figures 1 – 2), the method comprising: receiving a plurality of sounding data transmissions (sounding, Paragraphs 0027, 0030, 0034 – 0035 and 0040) from a plurality of access points (APs) (APs, Figures 1 – 2) over a plurality of communication channels (plurality of channels, Figures 1 – 2 and Paragraphs 0026 – 0042), wherein the plurality of sounding transmissions are received serially (sequential sounding, Paragraph 0008); estimating, for each of the plurality of communication channels of each of the plurality of APs (for AP1 – AP3, Fig.2), a CSI of the channel based on the plurality of sounding transmissions (Hi1, Hi2,…,HiNap, Paragraphs 0030, 0034 and 0041); aggregating the plurality of communication channels i, Paragraphs 0030, 0034 and 0041); performing singular value decomposition on the aggregated channel matrix to produce a matrix Σ and a V matrix of the aggregated channel (SVD, Paragraphs 0030, 0034 and 0041); and transmitting the Σ matrix and the V matrix to the AP (Σ matrix and V matrix are fed back, Paragraphs 0034 and 0041). However, Feng does not specifically teach of transmitting the Σ matrix and the V matrix to the plurality of APs. Feng does not specifically teach of the STA comprising: a processor and a non-transient memory for storing instructions which when executed by the processor cause the STA to perform the method.
         Vermani teaches of receiving a plurality of sounding data transmissions (sounding, Fig.10) from a plurality of access points (APs) (APs, Fig.10) over a plurality of communication channels (plurality of channels, Fig.5), wherein the plurality of sounding transmissions are received serially (sequential sounding, Paragraph 0101 and Fig.10); estimating channel feedback based on the plurality of sounding transmissions (Paragraphs 0045 and 0101); transmitting the channel feedback to the plurality of APs (Paragraph 0101).  Vermani teaches of a STA comprising: a processor (processor, Fig.2) and a non-transient memory for storing instructions which when executed by the processor cause the STA to perform a method (memory, Fig.2) (Paragraph 0138).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have transmitted the Σ matrix and the V matrix to the plurality of APs to reduce interference for transmitting data to the user terminal. It would have been obvious to one having ordinary skill in the art before the 

            Re claim 17, Feng and Vermani teach all the limitations of claim 13 as well as Vermani teaches of wherein the plurality of communication channels use an 802.11 WiFi protocol (Paragraphs 0005 and 0084).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the multi-AP system of Feng use an 802.11 WiFi protocol for better coverage and high throughput.

            Re claim 18, Feng and Vermani teach all the limitations claim 17 as well as Vermani teaches of wherein the 802.11 protocol includes multiple-input multiple-output (MIMO) protocols (MIMO, Paragraphs 0005 – 0006 and 802.11n, 11ac, 11ax, Paragraphs 0005, 0041, 0063 and 0089). 


            Re claim 19, Feng teaches of further comprising determining that joint transmission is used by the plurality of APs over the plurality of communication channels (joint sounding, Paragraph 0031). 

           Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Feng and Vermani in view of Thomas et al (US 2017/0222703).

            Re claim 4, Feng and Vermani teach all the limitations of claim 1 except of wherein the aggregated channel matrix includes a gain and a phase of the plurality of sounding data transmissions. 
            Thomas teaches of a channel matrix includes a gain and a phase of the plurality of sounding data transmissions (sounding, Paragraph 0033).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the aggregated channel matrix include a gain and a phase of the plurality of sounding data transmissions for an efficient channel estimation.

           Claims 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Feng and Vermani in view of Liu et al (US 2020/0037275).

            Re claim 5, Feng and Vermani teach all the limitations claim 1 except of wherein the plurality of communication channels use an 802.11 WiFi protocol. 
            Liu teaches of wherein the plurality of communication channels use an 802.11 WiFi protocol (Paragraphs 0003 and 0027).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the multi-AP system of Feng also known as "mesh WIFI" systems for better coverage, easy deployment and high throughput.

            Re claim 6, Feng, Vermani and Lui teach all the limitations claim 5 as well as Lui teaches of wherein the 802.11 protocol includes multiple-input multiple-output (MIMO) protocols (MIMO, Paragraph 0031). 
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the 802.11 protocol include multiple-input multiple-output (MIMO) protocols for high throughput.

            Claims 8 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (US 2021/0126686) in view of Liu et al (US 2020/0037275).

            Re claim 8, Feng teaches of a method for determining channel state information (CSI) of a wireless channel by an access point (AP) (AP, Figures 1 – 2) of a plurality of collaborating APs (Abstract), the method comprising: transmitting a sounding data 
         Lui teaches of reconstructing an aggregated matrix (matrix H, Paragraph 0046) of the CSI received by each of the plurality of collaborating APs from the plurality of STAs (H, Paragraph 0040); and computing a precoder matrix based on the aggregated matrix (precoding matrix, Q, Paragraph 0046).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have reconstructed an aggregated matrix of the CSI based on the Σ matrix and the V matrix pairs received by each of the plurality 

            Re claim 9, Feng teaches of wherein the plurality of sounding data transmissions are received serially (sequential sounding, Paragraph 0040). 

            Re claim 10, Feng teaches of wherein the plurality of sounding data transmissions are received concurrently (joint sounding, Paragraph 0031). 

            Re claim 11, Feng teaches of further comprising the AP communicating with one of the plurality of STAs using the precoder matrix with coordinated beam forming techniques (precoding for CMAP transmission, Abstract and Paragraph 0089). 

            Re claim 12, Feng teaches of further comprising the AP communicating portions of a plurality of data streams with the plurality of STAs using the precoder matrix with joint transmission techniques (precoding for JMAP transmission, Abstract and Paragraph 0061). 

           Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Feng and Lui in view of Thomas.

Re claim 16, Feng and Lui teach all the limitations of claim 13 except of wherein the aggregated channel matrix includes a gain and a phase of the plurality of sounding data transmissions. 
            Thomas teaches of a channel matrix includes a gain and a phase of the plurality of sounding data transmissions (sounding, Paragraph 0033).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the aggregated channel matrix include a gain and a phase of the plurality of sounding data transmissions for an efficient channel estimation.

Conclusion

           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633